211 Ga. 802 (1955)
89 S.E.2d 171
PEOPLES
v.
BASS.
19024.
Supreme Court of Georgia.
Submitted July 12, 1955.
Decided September 12, 1955.
Dan S. Beeland, Ernest C. Britton, for plaintiff in error.
Roy S. Levinson, Paul Blanchard, contra.
*803 HEAD, Justice.
1. In section 2 of the Declaratory Judgments Act (Ga. L. 1945, p. 137; Code, Ann. Supp., § 110-1102), it is declared in part: "The court, in order to maintain the status pending the adjudication of the questions or to preserve equitable rights, may grant injunction and other interlocutory extraordinary relief, in substantially the manner and under the same rules as apply in equity cases." A temporary restraining order granted to maintain the status pending an adjudication of the question presented, under the foregoing section, does not make an action an equitable one within the meaning of our Constitution, art. VI, sec. II, par. IV (Code, Ann., § 2-3704). Milwaukee Mechanics' Ins. Co. v. Davis, 204 Ga. 67 (48 S.E.2d 876); Findley v. City of Vidalia, 204 Ga. 279 (49 S.E.2d 658); Georgia Casualty &c. Co. v. Turner, 208 Ga. 782 (60 S.E.2d 771).
2. The petition in the present case is based on one legal question, and if properly made, this question stands for determination under fixed rules of law. "Title to land," as referred to in the constitutional provision hereinabove referred to, is not involved. The case, therefore, is within the jurisdiction of the Court of Appeals, and not the Supreme Court. Radcliffe v. Jones, 174 Ga. 324 (162 S.E. 679); Spence v. Miller, 176 Ga. 96 (167 S.E. 188); Lewis v. Fry, 194 Ga. 842 (22 S.E.2d 817); Bond v. Ray, 207 Ga. 559, 561 (63 S.E.2d 399).
Transferred to the Court of Appeals. All the Justices concur.